                 1    K.P. DEAN HARPER (#127474)
                      JASON J. GRANSKOG (#190233)
                 2    BOWLES & VERNA LLP
                      2121 N. California Blvd., Suite 875
                 3    Walnut Creek, California 94596
                      Telephone: (925) 935-3300
                 4    Facsimile: (925) 935-0371
                      Email: dharper@bowlesverna.com
                 5           jgranskog@bowlesverna.com

                 6    Attorneys for Defendant
                      BMD Realty, Inc.
                 7

                 8
                                                 IN THE UNITED STATES DISTRICT COURT
                 9
                                                FOR THE EASTERN DISTRICT OF CALIFORNIA
               10

               11
                      MARK AUSSIEKER, INDIVIDUALLY AND ON                     Case No. 2:19-cv-02344-TLN-DB
               12     BEHALF OF ALL OTHERS SIMILARLY
                      SITUATED,                                               STIPULATION AND ORDER TO
               13                                                             FURTHER EXTEND TIME FOR BMD
                             Plaintiff,                                       REALTY, INC. TO RESPOND TO
               14                                                             COMPLAINT
                      v.
               15
                      ONVOY, LLC; INTELIQUENT, INC.; BMD
               16     REALTY, INC. d/b/a KW EL DORADO HILLS,
                      and DOES 1 through 10, inclusive, and each of
               17     them,

               18            Defendants.

               19

               20            Plaintiff Mark Aussieker (“Plaintiff”), and Defendant BMD Realty, Inc. (“Defendant” and
               21     together with Plaintiff, the “Parties”) by and through their undersigned counsel, hereby stipulate and
               22     agree as follows:
               23            WHEREAS, on January 7, 2020 the Parties filed a Stipulation to Extend Time for BMD Realty,
               24     Inc. to Respond to Complaint, extending the time to respond by twenty-eight (28) calendar days to
               25     February 6, 2020;
               26            WHEREAS, counsel for Plaintiff and Defendant meet and conferred via telephone on February
               27     4, 2020, in an attempt to resolve factual questions raised by the complaint and for preliminary
               28     discussions regarding a potential resolution. To preserve the limited resources of the parties,
Bowles & Verna LLP                                                       1
 2121 N. California
     Suite 875                  STIPULATION AND ORDER TO FURTHER EXTEND TIME FOR BMD REALTY, INC. TO
Walnut Creek 94596                                     RESPOND TO COMPLAINT
 1   Defendant has requested, and Plaintiff has agreed, to an additional extension of time to respond to the

 2   Complaint so that such discussions may continue;

 3          NOW THEREFORE, the parties hereby STIPULATE that Defendant’s deadline to answer or

 4   otherwise respond to the Complaint shall be March 6, 2020.

 5          IT IS SO STIPULATED.

 6

 7   Dated: February 5, 2020                        BOWLES & VERNA LLP

 8

 9
                                                    By: /s/Jason J. Granskog
10                                                      JASON J. GRANSKOG
                                                        Attorneys for Defendant
11                                                      BMD Realty, Inc.

12   Dated: February 5, 2020                        LAW OFFICES OF TODD M. FRIEDMAN

13

14                                                  By: /s/Adrian R. Bacon (as authorized on 2/4/20)
15                                                      ADRIAN R. BACON
                                                        Attorneys for Plaintiff
16                                                      Mark Aussieker

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
               STIPULATION AND ORDER TO FURTHER EXTEND TIME FOR BMD REALTY, INC. TO
                                      RESPOND TO COMPLAINT
 1                                                 ORDER

 2          The Court, having reviewed the Stipulation and Order to Further Extend Time for BMD Realty,

 3   Inc. to Respond to Complaint, and finding good cause, issues the following Order:

 4          Defendant BMD Realty, Inc.’s deadline to answer or otherwise respond to the Complaint shall

 5   be extended to March 6, 2020.

 6          SO ORDERED.

 7   Dated: February 5, 2020

 8
                                                                 Troy L. Nunley
 9                                                               United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
               STIPULATION AND ORDER TO FURTHER EXTEND TIME FOR BMD REALTY, INC. TO
                                      RESPOND TO COMPLAINT
